Citation Nr: 9930236	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York



THE ISSUE

The propriety of the initial 30 percent disability rating for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957 and from September 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the RO.  



REMAND

A June 1998 rating decision granted service connection and 
assigned a 30 percent rating for PTSD.  

An April 1998 VA report of PTSD examination noted that the 
veteran reported having experienced flashbacks, 
hypervigilance, nightmares, anxiety and problems sleeping.  
Additionally, the veteran reported that he had been 
prescribed Valium, to be taken up to four times daily, by a 
private physician for insomnia and anxiety.  The record 
indicated that these private treatment records were not 
requested or associated with the claims folder.  

The mental status examination included in the report noted 
that the veteran was calm and cooperative, that his speech 
was within normal limits, that his mood was "fine" but with 
a somewhat constricted affect, and that he was alert and 
oriented as to time, place and person.  The report also 
stated that the veteran's thought form was intact and that 
his though content did not include suicidal or homicidal 
ideation or hallucinations.  

The results of diagnostic testing included in the report 
found no signs of psychosis but reported a score of 118 on 
the Mississippi scale for combat-related PTSD (and noted that 
90 percent of Vietnam PTSD cases scored over 107).  The 
reported diagnostic impression was that the veteran had PTSD 
with mild to moderate psychiatric incapacity and assigned a 
GAF score of 60.  

The record also included VA outpatient treatment reports from 
April to September 1998.  These records report a drastic 
fluctuation in the veteran's symptomatology, as evidenced by 
the assignment of GAF scores ranging from 34 to 54.  These 
outpatient treatment reports record numerous, and 
occasionally contradictory, symptoms reported by the veteran.  
These records record that the veteran stated that he had 
experienced depression, hypervigilance, anxiety, nervousness, 
sleeping problems, flashbacks, intrusive memories of combat 
and panic episodes.  Additionally, these records report many 
of symptoms which varied in frequency and intensity.  

The evidence must clearly correlate to the appropriate 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Here, neither the April 1998 VA PTSD examination 
report nor the VA outpatient treatment records specifically 
address the rating criteria necessary for complete evaluation 
of the veteran's claim under 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  Additionally, the record indicates 
that private medical evidence relevant to the veteran's 
treatment history was not available for review.  

Therefore, as the record indicates that not all the relevant 
evidence has been obtained, and because the medical evidence 
did not clearly correlate to the appropriate schedular 
criteria, the veteran should be afforded an additional VA 
examination.  38 U.S.C.A. § 5107(a).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
PTSD.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current severity of the 
service-connected PTSD.  All indicated 
tests must be conducted.  The claims 
folder should be made available to and 
reviewed by the examiner.  It is 
requested that the examiner review the 
veteran's medical records, interview the 
veteran and record a history of his 
symptoms and characterize the severity of 
the symptoms in light of the rating 
schedule for mental disorders.  It is 
also requested that the examiner assign a 
GAF score in light of the veteran's 
reported symptoms and the historical 
evidence in the record  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  










